United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Setauket, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0673
Issued: October 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 16, 2021 appellant, through counsel, filed a timely appeal from a January 20,
2021 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 20, 2021 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include additional medical conditions as causally related to the accepted October 15, 2019
employment injury.
FACTUAL HISTORY
On October 24, 2019 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 15, 2019 she injured her back when lifting a heavy
box while in the performance of duty. She stopped work on October 21, 2019 and worked
intermittently thereafter.
On October 24, 2019 the employing establishment properly executed an authorization for
examination and/or treatment (Form CA-16). The Form CA-16 listed the date of injury as
October 15, 2019 and alleged injuries to appellant’s back radiating down her leg. In an October 25,
2019 attending physician’s report, Part B of the Form CA-16, Dr. Ahad Ashraf, a Board-certified
internist, indicated that appellant had intractable back and neck pain from a previous work injury.
He diagnosed herniated nucleus pulposus. Dr. Ashraf acknowledged that the diagnosed conditions
were caused or aggravated by the described employment incident. OWCP also received a job
description for a city carrier.
In a November 6, 2019 development letter, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence needed to establish her
claim and provided a questionnaire for her completion. OWCP afforded appellant 30 days to
respond.
On October 23, 2019 appellant was treated by Dr. Faiyaz Ahmed, a Board-certified
internist, for radiating low back pain with numbness. In an admission history and physical
appellant reported working in the employing establishment and aggravating her back when lifting
a package. Dr. Ahmed noted a lumbosacral spine x-ray revealed mild grade 1 L4-5
spondylolisthesis and degenerative changes. Similarly, a magnetic resonance imaging (MRI) scan
of the lumbar spine revealed edema within pedicles of L5 suggesting a stress reaction with possible
nondisplaced lysis, diffuse degenerative disc disease with foraminal narrowing on the left at L4-5
due to lateral protrusion, and small foraminal protrusions no ted at L2-3 and L3-4. Dr. Ahmed
diagnosed intractable lower back pain with left lower extremity neuropathy secondary to
degenerative disc disease of L4-5, obesity, and asthma.
On October 23, 2019 appellant was also treated by Dr. Adam Ash, a Board-certified
emergency room physician, for left buttock pain radiating to the back of the thigh to knee. She
reported that her symptoms began after lifting a heavy parcel. Dr. Ash noted that appellant
ultimately was unable to walk due to pain. He diagnosed sciatica left side and intractable lower
back pain.
On October 24, 2019 appellant was seen in a neurosurgical consult by Stephan K. Salvia,
a physician assistant, for a history of chronic neck pain secondary to a past work injury in 2006.
Mr. Salvia noted that imaging revealed L4-5 far lateral herniated nucleus pulposus and edema
within L5 pedicles.

2

On October 24, 2019 appellant underwent a computerized tomography (CT) scan of the
lumbar spine that revealed narrowing of the left L4-5 neural foramina caused by mild disc
protrusion and facet joint hypertrophy, with no evidence of acute fracture. An x-ray of the lumbar
spine of even date revealed a 4.5 millimeter anterior spinal listhesis of L4 on L5.
On October 24, 2019 Dr. Sumeer Sathi, a Board-certified neurosurgeon, reviewed the
MRI, CT scan, and x-rays of the lumbar spine, which revealed L4-5 grade 1 spondylolisthesis, left
L4-5 foramina stenosis related to foramina herniated nucleus pulposus, and multi-level
degenerative disc disease. He recommended conservative treatment including a lumbar sacral
orthosis (LSO) brace, Medrol dose Pak, and analgesics. In a follow-up note dated October 25,
2019, Dr. Sathi evaluated appellant for injuries sustained in an October 15, 2019 accident. He
reviewed radiological studies and indicated that she would continue under his care.
On October 25, 2019 James M. Storc, a physician assistant, treated appellant for low back
pain radiating into the left gluteal with medial foot numbness. He noted imaging revealed L4-5
lateral herniated nucleus pulposus and edema at L5 pedicles.
In an inpatient progress note and hospital discharge summary dated October 25, 2019,
Dr. Ashraf diagnosed intractable lower back pain with left lower extremity neuropathy secondary
to degenerative disc disease of L4-5, left lower extremity foot with numbness, L4-5 lateral
herniated pulposus, edema within the L5 pedicles, obesity, asthma, and peripheral neuropathy. He
noted appellant was admitted and evaluated by neurosurgery and provided a n LSO brace and
Medrol dose Pak.
Appellant was treated by Dr. Kenneth B. Levites, a Board-certified family practitioner, on
November 1, 2019 for increased pain associated with sciatica and spinal stenosis. She reported
being treated in the emergency room twice with a hospitalization for pain and numbness distal to
the left knee. Dr. Levites diagnosed sciatica of the left side and spinal stenosis of the lumbosacral
region.
In a report dated November 14, 2019, Mr. Salvia treated appellant in follow-up for
continued low back pain radiating into her left gluteus and down her foot associated with
numbness. In a November 14, 2019 workers’ compensation progress note, he acknowledged that
the incident described by appellant was the competent medical cause of the injury/illness, her
complaints were consistent with her history of injury, and the history of injury was consistent with
the objective findings.
In a duty status report (Form CA-17) dated November 26, 2019, Dr. Sathi noted clinical
findings of lumbar radiculopathy and lumbago and acknowledged that the diagnosis was due to
injury. He noted that appellant was totally disabled from work.
By decision dated December 12, 2019, OWCP denied appellant’s traumatic injury claim,
finding that she had not established causal relationship between her diagnosed conditions and her
accepted October 15, 2019 employment incident.
Appellant submitted additional evidence. On December 27, 2019 Dr. Sathi treated
appellant for a work-related injury occurring on October 15, 2019 when she lifted a heavy package
from her hamper and felt severe lower back pain. Appellant denied lower back pain or leg
symptoms prior to this incident. Dr. Sathi opined that it was highly likely that her work-related
injury was a direct contributor to her symptoms. Findings on examination revealed positive
3

straight leg raise at the left lower extremity, sciatic notch tenderness, and paraspinal muscle spasm
of the back. Dr. Sathi indicated that appellant sustained a work-related injury on October 15, 2019
and opined that based on the clinical examination and imaging her symptoms were highly likely a
result of the work-related injury. He noted that appellant was totally disabled.
On March 4, 2020 appellant requested reconsideration.
By decision dated March 10, 2020, OWCP denied modification of its December 12, 2019
decision.
OWCP received additional evidence. On May 8 and 27, 2020 Dr. Michael J. Campo, a
chiropractor, treated appellant for a work-related accident that occurred on October 15, 2019, when
she was loading parcels of mail from a hamper and felt immediate back pain. Appellant’s history
was significant for a prior work-related cervical injury in 2002. X-rays of the lumbar spine
revealed varying degrees of vertebral body rotation and loss of disc space at L4 -5. Dr. Campo
diagnosed post-traumatic stress fracture with possible non-displaced lysis on the right L5 pedicle
with edema, post-traumatic L2-3 and L3-4 foraminal disc protrusion, post-traumatic mild anterior
listhesis of L4 on L5, post-traumatic exacerbation of underlying degenerative changes, lumbar
radiculopathy, post-traumatic thoracic and lumbar sprain/strain, myospasm and myofascitis,
myofascial pain syndrome, and subluxation complex syndrome of the thoracic and lumbar spine.
He opined that, based on appellant’s condition, physical examination, diagnostic testing,
radiographic analysis, and subjective complaints, with reasonable chiropractic medical certainty,
appellant suffered an injury as a result of the incident on October 15, 2019.
Appellant was treated by Dr. David Dynof, a Board-certified orthopedist, on May 12,
June 9 and July 7, 2020 for a work-related accident on October 15, 2019 when bending down to
pick up a package. She reported low back pain radiating to the left buttock, thigh, calf, and foot
with paresthesia of the left leg and foot. Findings on examination revealed antalgic gait,
moderately overweight, tenderness to palpation at lumbar levels L3 through S1, tenderness over
left and right trigger points and sacroiliac joint, and positive straight leg test. Dr. Dynof diagnosed
lumbosacral sprain/strain, lumbar myalgia, lumbar trigger points, lumbago, left lumbar
radiculopathy, and lumbar facet arthropathy. He performed a series of lumbar paravertebral nerve
blocks from May 12 through July 7, 2020, which provided good relief.
Dr. Myassar Zarif, a Board-certified neurologist, treated appellant on August 6, 2020 for
low back pain and left leg numbness. He noted that electromyography and nerve conduction
velocity (EMG/NCV) testing revealed mild chronic left L5-S1 radiculopathy. Dr. Zarif diagnosed
low back pain and radiculopathy of the lumbar region.
On August 10 and September 1, 2020 Dr. Antigone Argyriou, a Board-certified
anesthesiologist, treated appellant for back pain radiating down the left leg, which began following
a work-related injury on October 15, 2019, when she bent over to lift a package from a hamper.
Appellant reported that a subsequent injury occurred as a result of falling onto the floor.
Dr. Argyriou noted an EMG/NCV study revealed chronic radiculopathy on the left side at L4-5.
He diagnosed radiculopathy, lumbar region, iliotibial band syndrome left leg, and myalgia. In a
workers’ compensation provider worksheet of even date, Dr. Argyriou noted left L4 radiculopathy
corroborated by an EMG/NCV and recommended continued chiropractic care.
On November 20, 2020 appellant, through counsel, requested reconsideration.
4

By decision dated January 20, 2021, OWCP accepted appellant’s claim for lumbosacral
sprain/strain and left lumbar radiculopathy.
By decision dated January 20, 2021, OWCP denied expansion of the acceptance of
appellant’s claim to include the additional conditions of left-side sciatica, spinal stenosis of the
lumbosacral region, degenerative disc disease of L4-5, lumbar trigger points, lumbar facet
arthropathy, lumbar disc bulge, and lumbar disc herniation.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.4
To establish causal relationship between the condition as well as any additional conditions
claimed and the employment injury, an employee must submit rationalized medical evidence.5
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. 6
ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional conditions as causally related to the accepted October 15, 2019
employment injury.
In an attending physician’s report, Part B of the Form CA-16, dated October 25, 2019,
Dr. Ashraf affirmed that the condition was caused or aggravated by an employment activity. On
October 25, 2019 he diagnosed intractable lower back pain with left lower extremity neuropathy
secondary to degenerative disc disease of L4-5, left lower extremity foot with numbness, L4-5
lateral herniated pulposus, edema within the L5 pedicles, obesity, asthma, and perip heral
neuropathy. Dr. Levites treated appellant on November 1, 2019 for increased pain associated with
sciatica and spinal stenosis and diagnosed sciatica of the left side and spinal stenosis of the
lumbosacral region. Similarly, Dr. Zarif treated appellant on August 6, 2020 and diagnosed low
back pain and mild chronic left L5-S1 radiculopathy. These reports, however, do not provide an
opinion on whether the additional claimed conditions are causally related to the accepted
employment injury. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition or disability is of no probative value on the issue

4

M.M., Docket No. 19-0951 (issued October 24, 2019); Jaja K. Asaramo, 55 ECAB 200 (2004).

5

T.K., Docket No. 18-1239 (issued May 29, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB
465 (2004).
6

T.K., id.; I.J., 59 ECAB 408 (2008).

5

of causal relationship. 7 Therefore, the Board finds that these reports are insufficient to meet
appellant’s burden of proof.
On October 23, 2019 Dr. Ahmed treated appellant for radiating low back pain with
numbness and diagnosed intractable lower back pain with left lower extremity ne uropathy
secondary to degenerative disc disease of L4-5, obesity, and asthma. On October 23, 2019 Dr. Ash
treated appellant for radiating left buttock pain and diagnosed sciatica left side and intractable
lower back pain. Similarly, on October 24 and 25, 2019 Dr. Sathi treated appellant for lower back
pain and noted reviewing diagnostic reports that revealed L4-5 grade 1 spondylolisthesis, left L45 foraminal stenosis related to foraminal herniated nucleus pulposus, and multi-level degenerative
disc disease. In reports dated May 12 through July 7, 2020, Dr. Dynof treated appellant and
diagnosed lumbosacral sprain/strain, lumbar myalgia, lumbar trigger points, lumbago, left lumbar
radiculopathy, and lumbar facet arthropathy. On August 10 and September 1, 2020 Dr. Argyriou
treated appellant for back pain radiating down the left leg and diagnosed radiculopathy, lumbar
region, iliotibial band syndrome left leg, and myalgia. None of these physicians, however,
provided an opinion regarding causal relationship between appellant’s additional diagnosed
conditions and the accepted employment injury. As noted above, the Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition or disability
is of no probative value on the issue of causal relationship. As such, these reports are insufficient
to establish expansion of the claim.
In a Form CA-17 report dated November 26, 2019, Dr. Sathi noted that the diagnosis due
to injury was lumbar radiculopathy and lumbago and indicated that appellant could not work. He
affirmed that the diagnosed conditions were caused or aggravated by the described employment
incident. The Board, however, has held that a medical opinion must provide an explanation of
how the specific employment incident or employment factors physiologically caused or aggravated
the additional diagnosed conditions. 8 Therefore, the Board finds that this report is of limited
probative value and insufficient to establish appellant’s burden of proof.
On December 27, 2019 Dr. Sathi treated appellant for a work-related injury occurring on
October 15, 2019 and opined that it was “highly likely” that her work-related injury was a direct
contributor to her symptoms. The Board has held that medical opinions that are speculative or
equivocal in character are of limited probative value. 9 As such, these medical notes by Dr. Sathi
are insufficient to establish expansion of the acceptance of appellant’s claim.

7

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

8

G.L., Docket No. 18-1057 (issued April 14, 2020).

9

J.W., Docket No. 18-0678 (issued March 3, 2020).

6

In reports dated May 8 and 27, 2020, Dr. Campo 10 treated appellant for a work-related
accident that occurred on October 15, 2019 when she was loading parcels of mail from a hamper.
Appellant’s history was significant for a prior work-related cervical injury in 2002. Dr. Campo
diagnosed post-traumatic stress fracture with possible non-displaced lysis on the right L5 pedicle
with edema, post-traumatic L2-3 and L3-4 foraminal disc protrusion, post-traumatic mild anterior
listhesis of L4 on L5, post-traumatic exacerbation of underlying degenerative changes, lumbar
radiculopathy, post-traumatic thoracic and lumbar sprain/strain, myospasm and myofascitis,
myofascial pain syndrome, and subluxation complex syndrome of the thoracic and lumbar spine.
He opined that based on appellant’s condition, physical examination, diagnostic testing,
radiographic analysis, and subjective complaints, with reasonable chiropractic medical certainty,
appellant suffered an injury as a result of the incident on October 15, 2019. While he provided a
conclusory opinion, Dr. Campo did not explain with rationale how the accepted employment injury
had caused or aggravated additional diagnosed conditions. The Board has held that a report is of
limited probative value regarding causal relationship if it does not contain medical rationale
explaining how a given medical condition/disability was causally related to employment factors. 11
Thus, Dr. Campo’s opinion is also of limited probative value and insufficient to establish
expansion of the claim.
Appellant submitted notes from Mr. Salvia, a nurse practitioner, and Mr. Storc, a physician
assistant. Certain healthcare providers such as nurse practitioners 12 and a physician assistant is not
considered a physician as defined under FECA. 13 Consequently, these notes will not suffice for
purposes of establishing appellant’s claim.14

10

As noted above, Dr. Campo is a chiropractor. Under FECA the term physician includes chiropractors only to the
extent that their reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist. 5 U.S.C. § 8101(2). OWCP’s regulations at 20 C.F.R.
§ 10.5(bb) have defined subluxation as an incomplete dislocation, off-centering, misalignment, fixation or abnormal
spacing of the vertebrae, which must be demonstrable on an x-ray film to an individual trained in the reading of x-rays.
If the diagnosis of a subluxation as demonstrated by x-ray is not established, the chiropractor is not a physician as
defined under FECA and his or her report is of no probative value to the medical issue presented. See R.P., Docket
No. 18-0860 (issued December 4, 2018); Mary A. Ceglia, 55 ECAB 626 (2004); Jack B. Wood, 40 ECAB 95,
109 (1988). The Board notes that Dr. Campo indicated that x-rays of the lumbar spine revealed varying degrees of
vertebral body rotation and loss of disc space at L4-5. Dr. Campo further diagnosed subluxation complex syndrome
of the thoracic and lumbar spine. Because he related a subluxation diagnosis based on x -ray evidence, the Board finds
that he is considered a physician under FECA.
11

A.L., Docket No. 18-1706 (issued May 20, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017).

Paul Foster, 56 ECAB 208 (2004) (where the Board found that a nurse practitioner is not a “physician” pursuant
to FECA).
12

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners
are not considered physicians under FECA); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such
as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA).
13

14

Id.

7

Appellant also submitted multiple diagnostic testing reports. The Board has held that
diagnostic studies, standing alone, lack probative value as they do not address whether the
employment injury caused any of the additional diagnosed conditions. 15
As the medical evidence of record is insufficient to establish causal relationship, the Board
finds that appellant has not met her burden of proof to expand the acceptance of her claim to
include additional medical conditions causally related to the accepted October 15, 2019
employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include additional medical conditions causally
related to the accepted October 15, 2019 employment injury. 16

15

J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

16
The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. 20 C.F.R. § 10.300(c); J.G., Docket No. 17-1062
(issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

8

ORDER
IT IS HEREBY ORDERED THAT the January 20, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

